I concur in the judgment but not in the reasoning pursued to reach this result. The opinion treats merely a symptom, overlooking the disease itself. It is not at all likely that the remarks of the court had anything to do with the verdict. The fact is that the plea of insanity has been destroyed. The first trial is the effective proceeding. The second hearing is colorless and may as well be omitted altogether. The defendant is convicted irrevocably by the first trial where the evidence of insanity so far as possible is excluded. I said in my dissent inPeople v. Leong Fook, ante, p. 78 [273 P. 779], that innocent people would be convicted under this procedure. The case before us is confirmation of that statement. A demented man has been convicted and sentenced to suffer the extreme penalty.
Rehearing denied.
All the Justices concurred.